In a proceeding against a girl (Gamble Benedict) under the Girls’ Term Act of the City of New York (L. 1951, eh. 716, as amd.), in which a court order was made on February 29, 1960 directing Andre Porumbeanu, an adult, not to associate with the girl, said adult appeals from an order of the Girls’ Term of the City Magistrates’ Court of the City of New York, made November 17, 1961, which adjudged him in criminal contempt of court for violating said prior court order; which imposed a fine of $250 against him; which committed him to jail for 30 days or until such fine be paid; and which provided “that in addition thereto, he be committed for a period of thirty days to the workhouse.” Order of November 17, 1961, modified on the facts and in the exercise of discretion, by striking out the provision quoted above which imposes the additional punishment of 30 days in the Workhouse. As so modified, order affirmed, without costs. On February 29, 1960, upon appellant’s consent, the Girls’ Term of the City Magistrates’ Court issued an order directing that he “shall not associate with, write to, telephone, contact in any manner, Gamble Benedict, directly or indirectly, in person or otherwise”. In our opinion, on the facts disclosed in this record, the appellant was properly adjudged guilty of criminal contempt for violating such order. However, under all the circumstances, *697we believe that the imposition of a Workhouse term of 30 days in addition to a fine of $250 was an improvident exercise of discretion. Beldock, P. J., Christ, Hill, Rabin and. Hopkins, JJ., concur.